Brooke, J.
This is a divorce case in which a decree was entered for complainant upon the ground of extreme cruelty, and the sum of $1,500 was awarded her as permanent alimony. Complainant appeals for the simple purpose of securing an increase in the allowance made by the circuit court.
The parties were married in 1899, and lived together 9£ years. There are no children. At the time of the marriage the court found that complainant had about $100, which she gave to defendant, and defendant $2,450. At the time of the separation, the court fixed the value of defendant’s real estate at $4,000, and his personal estate (exclusive of household furniture) at $1,100. Much testimony was taken as to the value of the farm, and, as is usually the case, it was contradictory in character; but there would seem to be no question that the farm is fairly worth $4,500, inasmuch as that sum was offered for it by *293one witness of conceded financial ability while upon the stand. Defendant himself, who gave the only testimony as to the value of the personal property, fixed that value at $1,194.80. The household furniture, not included, is worth between $200 and $300, so that the net estate of defendant is nearly, if not quite, $6,000. The record discloses the fact that defendant is not in good health; but it likewise shows that complainant is broken in health and not able to do hard work.
"While we do not desire to encourage appeals where the amount involved is trivial, we are, nevertheless, of the opinion that, in view of the relative ability of the parties to produce an income in the future, the allowance made by the learned circuit judge was too low.
A decree will be entered in this court for the sum of $2,000 as permanent alimony; but no costs will be allowed complainant upon this appeal, for the reason that an allowance has already been made in this court covering the expense to complainant for counsel fees and disbursements, which has been paid by defendant.
Modified as above indicated, the decree of the court below is affirmed.
Ostrander, Hooker, Moore, and McAlvay, JJ., concurred.